Citation Nr: 1430665	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  03-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, claimed as an enlarged heart.  

2.  Entitlement to service connection for an enlarged prostate.  

3.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.  

5.  Entitlement to an increased rating for hepatitis C, evaluated as 10 percent disabling prior to December 31, 2007 and in excess of 20 percent from December 31, 2007 to July 31, 2013.  

6.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity evaluated as noncompensable prior to July 9, 2001, and as 10 percent disabling thereafter.  

7.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity evaluated as noncompensable prior to July 9, 2001, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans' of America.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran has active military service from September 1975 to September 1979.  

These matters come to the Board of Veterans' Appeals (Board) following appeal of June 2001, October 2001, and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2003 and November 2007, the Veteran testified before a Decision Review Officer (DRO) at the Waco RO.  Transcripts of both hearings are of record.  Additionally, at the November 2007 hearing, the Veteran withdrew from appellate consideration his claim for cold weather injuries of the feet.  

In October 2011, the Board remanded the Veteran's claims for additional development.  Following the completion of the development requested, the Waco RO continued the denial of the Veteran's claims and issued a Supplemental Statement of the Case (SSOC) in November 2012.  In May 2013, the Board determined that new and material evidence had been presented to reopen the Veteran's claim for service connection for a back disability.  It remanded the claim along with the other noted claims on appeal for additional development.  

In a September 2013 rating decision, the Waco RO granted service connection and assigned a 10 percent disability rating for "degenerative intervertebral disc with spinal stenosis."  It also granted service connection and assigned 30 percent and 70 percent disability ratings for a mood disorder (claimed as a depressive disorder).  In light of the grants of service connection for the benefits sought, the Veteran's claims for service connection for a back disorder and for depression are no longer in appellate status.  

Also, in the above September 2013 rating decision, the RO awarded a 100 percent disability rating for the Veteran's service-connected hepatitis C effective from August 1, 2013.  As such, the Veteran's appeal with regard to an increased rating for hepatitis C continues for that period prior to August 1, 2013.  Additionally, the RO also granted the Veteran a total disability rating based on individual unemployability (TDIU), also effective from August 1, 2013.  The Veteran has not appealed the assigned effective date for the award of TDIU.  

(The issues pertaining to service connection for a cardiovascular disability as well as a higher rating for hepatitis C prior to August 1, 2013 are discussed in the decision below.  The remaining issues for service connection for an enlarged prostate, for a gastrointestinal disability to include GERD, and for erectile dysfunction, as well as higher ratings for bilateral peripheral neuropathy are addressed in the remand that follows the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ)).  



FINDINGS OF FACT

1.  There is a lack of competent medical evidence attributing any known cardiovascular disability to the Veteran's period of active service.  

2.  Prior to October 14, 2004, the Veteran's hepatitis C has been manifested by subjective fatigue, malaise, and right upper quadrant pain; evidence of liver damage, hepatomegaly, anorexia, minor weight loss, dietary restrictions, other therapeutic measures, or incapacitating episodes requiring bed rest and treatment by a physician have not been shown.  

3.  From October 14, 2004 to July 31, 2013, the Veteran's hepatitis C has been manifested by fatigue, liver biopsy findings of early cirrhosis and stage 3-4 fibrosis, as well as ameliorative drug therapy from October 2004 to August 2005 resulting in fatigue and anorexia; incapacitating episodes requiring bed rest and treatment by a physician have not been shown.  

4.  Competent medical evidence has identified the Veteran's liver cirrhosis as being sequelae of his service-connected hepatitis C.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability were not incurred in, or aggravated by, active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Prior to October 14, 2004, the criteria for rating greater than 10 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345 (2000) (prior to July 2, 2001), and 7312, 7354 (2013) (from July 2, 2001).

3.  From October 14, 2004 to July 31, 2013, the criteria for rating to 40 percent, but no higher, for hepatitis C with cirrhosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345 (2000) (prior to July 2, 2001), and 7312, 7354 (2013) (from July 2, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a January 2007 letter, the RO notified the Veteran of information and evidence necessary to substantiate his claim for service connection for a cardiovascular disability.  The Veteran was also notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also, in a letter in June 2006, the RO notified the Veteran of the above information and evidence associated with his claim for an increase rating for hepatitis C.  The June 2006 notice letter came after the adjudication of the Veteran's claim in June 2001.  Ideally, the notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Nonetheless, subsequent SSOCs appropriately readjudicated the Veteran's claim, thereby curing the notice timing error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  See also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that notice errors must be examined in the context of the facts of the particular case to determine whether they are prejudicial).  A prejudicial error is one that affects the "essential fairness" of the adjudication by depriving the claimant of a "meaningful opportunity to participate effectively" in the adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claims on appeal in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's identified private and VA treatment records are associated with the claims folders, as are his records from the Social Security Administration (SSA).  The Veteran has also been provided numerous VA examinations to evaluate the severity of his hepatitis C.  

With regard to a claim for service connection, the Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  The Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

With regard to the claim for service connection for a cardiovascular disability (claimed as an enlarged heart), the Board does not find the Veteran's STRs reflect any cardiovascular disorder or abnormality (such as an enlarged heart) nor is there any post-service evidence relating any cardiovascular disability to the Veteran's period of service.  The Board also does not find the Veteran to be competent to report having a cardiovascular disability or relating such disability to service.  See e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Note 4) (Fed. Cir. 2007).  Thus, the Board concludes, per McClendon, that VA's duty to assist does not include providing the Veteran with a VA examination pertaining to his claim for service connection for a cardiovascular disability (claimed as an enlarged heart).   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for scarred ear drums.  

II.  Analysis

The Board has reviewed the Veteran's claims folders and the record maintained in the Virtual VA paperless claims processing system.  

Service Connection

Cardiovascular Disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, such as arteriosclerotic heart disease, endocarditis, and/or myocarditis when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309.  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

The Veteran has contended that his STRs reflect reference to an enlarged heart.  A review of the Veteran's STRs, to include his military service entrance and separation medical examinations, does not reflect any such reference by clinicians of an enlarged heart, nor is there evidence of a diagnosis or treatment for a cardiovascular disability.  

Post-service medical evidence also does not appear to reference diagnosis or treatment for a known heart disability.  Of note, the Veteran's VA medical problem list associated with his VA treatment records does not identify a heart disability.  In reviewing the Veteran's treatment records, the Board is mindful that a December 2007 VA mental health evaluation noted congestive heart failure (CHF) and an enlarged heart listed under Axis III. Also, a March 2010 VA outpatient treatment record noted the Veteran's report of being told in prison that he had a problem with his heart and that he had been advised to have an angiogram, which he declined at that time.  The assessment included a history of CHF and also an abnormal EKG (electrocardiogram).  In both the December 2007 and March 2010 VA records, the references to CHF and an enlarged heart are based on the Veteran's reported history.  However, that history is not otherwise supported by evidence of a diagnosis for a cardiovascular disability.  

Even assuming for the sake of argument that the Veteran does have a post-service diagnosed heart disability (as noted, there is an abnormal EKG), there is a lack of any competent medical evidence linking such disability to the Veteran's period of active service or within one year of service.  Furthermore, as discussed previously, the Veteran is not competent to diagnosis a cardiovascular disability or to relate such disability to his period of service.  See Jandreau, supra.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disability claimed as an enlarged heart.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cardiovascular disability claimed as an enlarged heart is denied.  See 38 U.S.C.A §5107.  

Increased Rating

Hepatitis C

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of "staged ratings" is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, in a staged rating context the provisions of 38 C.F.R. § 3.105(e) (requiring proposed reduction and 60 days predetermination notice) are not applicable.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  

The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations. 38 C.F.R. § 4.1.  All the elements specified in a disability grade need not necessarily be found although coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

By way of history, in a May 1999 rating decision, the RO granted service connection and assigned a noncompensable disability rating for hepatitis C effective September 25, 1998.  In an April 2000 rating decision, the RO increased the Veteran's disability rating to 10 percent effective March 31, 1999.  While no Notice of Disagreement (NOD) was filed following notice of the April 2000 decision, additional VA treatment records were later received that were dated within the year following the April 2000 rating decision.  The Board does not find these records, deemed to have been in constructive possession of VA, to be new and material evidence.  38 C.F.R. § 3.156(b) (2013).  Thus, the April 2000 rating decision is considered final.  38 U.S.C. § 7105(b)(1), (c).  

In a statement received on July 21, 2000, the Veteran sought to reopen his claim for a higher rating for hepatitis C.  In a June 2001 rating decision, the Veteran's 10 percent rating for hepatitis C was continued.  In November 2001, the Veteran filed a NOD to the adverse rating and later perfected his appeal.  In a March 2008 rating decision, the RO increased the Veteran's disability rating from 10 percent to 20 percent for hepatitis C effective December 31, 2007.  In September 2013, the RO increased the Veteran's disability rating for hepatitis C to 100 percent (the highest available rating) effective August 1, 2013.  

During the course of the appeal period, the regulations pertaining to rating disabilities of the digestive system were amended, effective from July 2, 2001.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria.  VA's Office of General Counsel has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  However, the Veteran does get the benefit of having both the old rating criteria and the new criteria considered for the period after the change was made.  See VAOPGCPREC 3-00.  

Prior to the regulatory change effective July 2, 2001, the Veteran's hepatitis was evaluated as infectious hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 7345.  Under Diagnostic Code 7345, a 10 percent evaluation was warranted for demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent evaluation was assignable for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent evaluation was assigned for moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent evaluation was assigned for marked liver damage manifested by liver function test and marked gastrointestinal symptoms; or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 2, 2001).

Under the revised regulations, a new Diagnostic Code 7354 was created specifically for the evaluation of hepatitis C.  With intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, a 10 percent rating is assignable.  With serologic evidence of hepatitis C infection, and signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, a 20 percent rating is in order.  A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation requires daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned when there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

With regard to the notes following Diagnostic Code 7354, under Note (1) Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae. (See § 4.14)  Note (2): For purposes of evaluating conditions under Diagnostic Code 7354, an 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

Also, prior to the regulatory change, cirrhosis of the liver was rated under Diagnostic Code 7312.  A minimal 30 percent evaluation was assigned for moderate cirrhosis with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight, or impairment of health.  A 50 percent evaluation was assigned for moderately severe cirrhosis, liver definitely enlarged with abdominal distention due to early ascites and with muscle wasting and loss of strength.  A 70 percent evaluation was assigned for severe cirrhosis with ascites requiring infrequent tapping, or recurrent hemorrhage from esophageal varices, aggravated symptoms and impaired health.  A 100 percent evaluation was assigned for pronounced cirrhosis with aggravation of the symptoms above necessitating frequent tapping.  38 C.F.R. § 4.114, Diagnostic Code 7312 (in effect prior to July 2, 2001).

Under the current criteria, Diagnostic Code 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  A Note to Diagnostic Code 7312 provides that, for rating under Diagnostic Code 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  38 C.F.R. § 4.114.  

Under the new criteria for evaluating hepatitis C, cirrhosis of the liver can be rated as sequelae under an appropriate diagnostic code, but the same signs and symptoms cannot be the basis for evaluation under DC 7354 and under the code for sequelae. Diagnostic Code 7354 Note (1).

For purposes of evaluating conditions, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  In addition, the term "inability to gain weight" means that there has been substantial weight loss with an inability to regain it despite appropriate therapy, and "baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2013).

Disability ratings for evaluation of hepatitis C are assigned based on the frequency and duration of certain symptoms associated with the disorder.  It is well established that lay testimony is competent to establish the presence of observable symptomatology.  Jandreau, 492 F.3d at 1377.  The Veteran is competent to report symptoms of his hepatitis C.  However, the Board may discount lay evidence when such discounting is appropriate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Prior to October 14, 2004, the Board does not find that a rating in excess of 10 percent for the Veteran's service-connected hepatitis C under either the former or revised rating criteria is warranted.  

By way of history, a January 3, 2000 VA treatment note identified the Veteran as starting interferon and ribavirin treatment for hepatitis C in April 1999.  He reportedly had significant side effects at first, but that he improved over time.  It was also noted that the Veteran had not responded to the treatment and was called on January 3, 2000 and told to stop taking the medications.  

Otherwise, ultrasounds of the liver during the period prior to October 14, 2004 did not reveal abnormalities such as cirrhosis or an enlarged liver (hepatomegaly) or enlarged spleen.  While the Veteran did report suffering from fatigue, VA treatment records documented the Veteran as remaining active.  In particular, a November 2001 VA treatment record noted that the Veteran was in good general health, that he both rode a bike and did abdominal exercises 15 minutes a day, and that he also trained with free weights.  In January 2002, the Veteran was noted to be working full time in VA's transitional work experience (TWE) program.  In September 2002, the Veteran was noted as attempting to lose weight by exercising.  The Veteran's weight remained relatively stable during this period.  The evidence does not demonstrate that the Veteran was under any dietary restriction due to his hepatitis C and he reported during his June 2003 RO hearing that he was not taking continuous medication to treat his condition.  

As for incapacitating episodes, during his June 2003 RO hearing, the Veteran reported that he did suffer from incapacitating episodes and that these required self-imposed bed rest.  In a September 2003 VA examination, the Veteran reported that he "sometimes" became very tired and had to rest at home with no energy at least twice a month.  

Consideration has been given to the Veteran's lay statements and testimony regarding symptoms of anorexia (i.e. lack of appetite).  However, there are discrepancies in the reporting of these symptoms which tends to undermine the Veteran's credibility.  In particular, at his June 2003 hearing, the Veteran reported suffering from anorexia.  At the same time, during the hearing he reported that if became he was bedridden due to fatigue he only got up to eat.  Additionally, in a report of September 2003 VA examination, the Veteran reported decreased appetite.  Additional VA examinations conducted at that time noted the Veteran's report that his appetite was good.  Otherwise, treatment records appear to document the Veteran's appetite as not affected by his hepatitis C.  An August 2003 VA treatment record notes the Veteran as having had a big breakfast that morning.  In November 2003, the Veteran reported eating out regularly and that he chose to eat high fat foods.  

Thus, prior to October 14, 2004, the Board does not find with regard to the rating criteria in effect prior to July 2, 2001, that the evidence supports or more nearly approximates a 30 percent rating under Diagnostic Code 7345 for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures; nor moderate cirrhosis with dilation of superficial abdominal veins, chronic dyspepsia, slight loss of weight, or impairment of health under Diagnostic Code 7312.  As discussed above, the evidence prior to October 14, 2004 does not reflect liver damage.  Physical examination of the Veteran during this period also did not reveal hepatomegaly, splenomegaly, or other liver abnormality.  Liver ultrasounds in May 2003 and October 2003 did not reveal findings of liver damage or hepatomegaly, nor did a hepatic sonogram in July 2003.  

Also, prior to October 14, 2004, the Board does not find with regard to the rating criteria in effect on and after July 2, 2001, that the evidence supports or more nearly approximates a 20 percent rating under Diagnostic Code 7354 for serologic evidence of hepatitis C infection with signs and symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; nor incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  In this case, neither diagnostic testing nor clinical findings, support an increased rating.  The evidence supports that the Veteran remained active and worked during this period.  Additionally, in light of the discrepancy in the Veteran's reporting of symptoms of anorexia, thereby undermining his credibility as to his reporting of symptoms and their severity, the Board finds the weight of the medical evidence is more probative and persuasive in comparison to the Veteran's lay statements.  Also, as noted above, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.14, Note (2).  The Veteran's bed rest has been reported as being self-imposed.  It was not prescribed by a physician nor did it include treatment by a physician.  Also, with regard to the revised criteria, liver cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss has not been shown under Diagnostic Code 7312.  

With regard to the evidence since October 14, 2004, the Board notes that a liver biopsy on that date revealed early cirrhosis.  The liver biopsy report concluded that the early cirrhosis was more likely related to the hepatitis C virus as compared to alcohol-related damage.  As such, the Board finds that the competent medical evidence has identified the Veteran's liver cirrhosis as being sequelae of his service-connected hepatitis C.  

Besides identifying cirrhosis, the biopsy report also revealed findings of portal inflammation of grade 2-3, lobular inflammation of grade 1, and fibrosis at stage 3-4.  The biopsy report also noted that the hepatic architecture of the Veteran's liver was distorted with portal areas expanded by mixed leukocytes and fibrosis, the bile ducts were increased in number, and there was piecemeal necrosis.  The parenchyma was also noted as displaying lobular inflammation.  (Parenthetically, in comparison, a December 2000 VA treatment record notes that a liver biopsy in 1999 had revealed portal inflammatory infiltrate and mild fibrous expansion without cirrhosis.)  The Veteran underwent a laparoscopic cholecystectomy (gall bladder surgery) in November 2009.  The surgeon noted at that time that the Veteran's liver appeared cirrhotic.  The evidence does not reflect that a liver biopsy has been performed since October 14, 2004.  

Otherwise, since October 14, 2004 the Veteran has complained of fatigue and malaise without evidence of anorexia or dietary restriction.  A report of October 2004 VA examination revealed complaints of fatigue but no report or findings of anorexia, ascites, hematemesis or melena, pain or tenderness, or superficial abdominal veins.  Also, the Veteran's liver was found non palpable and his weight noted as steady.  From October 12, 2004 to August 25, 2005, the Veteran underwent pegitron/ribavirin treatment for his hepatitis C.  An August 25, 2005 VA treatment note reflected that the Veteran had multiple gaps and interruptions in his treatment, and that his hepatitis C had not responded to the treatment so the treatment had been stopped.  The Veteran's weight on August 25, 2005 was reported as 197 pounds.  

Since that time, A VA treatment record dated in February 2007 noted the Veteran's sleep and appetite were intact.  

At his November 2007 RO hearing, the Veteran reported being fatigued all the time.  He subsequently was examined for VA purposes in December 2007.  At that time he reported poor appetite and severe fatigue.  The Veteran also reported that he did not have a history of alcohol use or abuse.  In addition, the Veteran reported that during the last 12-month period he had suffered six incapacitating episodes lasting two to three days each.  He also reported near constant fatigue, malaise, and anorexia; nausea and vomiting two to three times a month; and daily right upper quadrant pain.  On examination, the Veteran's weight was noted as 211 pounds, there was no malnutrition or ascites, liver size and consistency was normal, and there was right upper quadrant tenderness.  The examiner commented that there was no abdominal distension or portal hypertension.  An ultrasound of the Veteran's liver showed borderline enlargement with normal parenchymal echogenicity.  

Thereafter, a June 2008 VA mental health treatment note identified the Veteran's appetite as great and that he was gaining weight.  A July 2008 VA treatment record notes that the Veteran had hurt his finger playing basketball.  A March 2009 private treatment record noted no findings of hepatosplenomegaly, masses, ascites, or jaundice.  An ultrasound of the Veteran's abdomen in May 2009 did not reveal an enlarged liver.  

In a report of July 2009 VA examination, the Veteran reported experiencing one incapacitating episode during the previous 12 months and that this lasted three days.  His weight at the time of the examination was 236 pounds (as compared to 211 pounds on examination in December 2007).  The report of July 2009 examination does not reflect complaints by the Veteran of fatigue, malaise, or anorexia.  He did complain of intermittent nausea, vomiting, and right upper quadrant pain.  There was no evidence of portal hypertension.  The examiner's diagnosis was hepatitis C in remission.  

An October 2009 VA hepatitis C consult note identified the Veteran's energy level as fine and that his appetite was great.  He was noted to be not working secondary to his low back pain.  

Ultrasounds of the Veteran's liver in October and November 2009 revealed enlarged liver and liver appearing large, respectively.  A March 2010 ultrasound revealed increased hepatic parenchymal echogenicity but otherwise the liver was normal in size.  Likewise, an April 2010 ultrasound of the Veteran's liver revealed normal size.  There were also no hepatic masses or ascites identified, the contour of the liver was smooth, and the portal vein was patent.  Otherwise, VA primary care notes dated in September 2011 and March 2012 reflect the Veteran's denial of nausea, vomiting, diarrhea, or abdominal pain.  

With the above evidence in mind, the Board notes that the Veteran's symptomatology picture does not fit cleanly into any one rating percentage category for cirrhosis or for hepatitis.  While not all the rating criteria have necessarily been shown, when applying the rating schedule it is not expected that all cases will show all the findings specified.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Notwithstanding the Veteran's credibility issues in reporting the severity of his symptoms, in light of the nature of the Veteran's disability and the lack of improvement of the disability with interferon treatment, as well as the October 14, 2004 liver biopsy results, a reasonable doubt has been raised as to whether the Veteran's symptomatology picture warrants a rating higher than that currently assigned since October 14, 2004.  Finding reasonable doubt in the Veteran's favor, the Board concludes that the evidence from October 14, 2004 to July 31, 2013 more nearly approximates a 40 percent rating for hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7354 (in effect since July 2, 2001).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Otherwise, the Board does not find during this period that a rating greater than 40 percent under Diagnostic Code 7354 has been shown.  As noted above, the Board concluded that the Veteran's disability picture more nearly approximated a 40 percent rating.  The evidence does not reflect or more nearly approximates a 60 percent evaluation for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354 (in effect since July 2, 2001).  

As noted above, the Veteran's credibility in reporting his symptoms of anorexia has been undermined by the discrepancies in his statements on this issue.  Furthermore, the clinical findings do not necessarily reflect that he suffers from anorexia.  Also, while there has been a showing of hepatomegaly at times on ultrasound, there has been no definitive or consistent showing of liver enlargement.  Additionally, the only period in which the Veteran showed an appreciable weight loss was during pegitron/ribavirin treatment, which, as noted above, occurred from October 2004 to August 2005.  The Veteran's weight on VA examination in October 2004 was identified as 227 lbs.  His weight in August 2005 when his treatment stopped was 197 pounds.  The evidence since that time has not reflected a continuous drop in the Veteran's weight.  Thus, the evidence of record does not reflect "substantial weight loss" (i.e. a showing of a loss greater than 20 percent of the individual's baseline weight, sustained for three months or longer.)  Furthermore, in light of the evidence during this period, the Board does not find the Veteran suffers from near constant debilitating symptoms.  In this regard, as discussed previously, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.14, Note (2).  The Veteran's bed rest has been reported as self-imposed.  It was not prescribed by a physician nor did it involve treatment by a physician.  

Additionally, the Board does not find during this period that a rating greater than 40 percent under Diagnostic Code 7345 has been shown.  Evidence does not support or more nearly approximates moderate liver damage with disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression; or marked liver damage manifested by liver function test and marked gastrointestinal symptoms; or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (in effect prior to July 2, 2001).  While it has been found that the Veteran has liver damage (i.e. cirrhosis), the evidence does not necessarily support moderate damage.  As noted above, the Veteran's cirrhosis was identified as being in its early stages per liver biopsy in October 2004, and subsequent ultrasounds and a sonogram of the liver, along with the Veteran's noted symptomatology during this period, do not necessarily reflect a worsening progression of cirrhosis or other liver damage.  Also, the Veteran's liver function studies (AST and ALT) have not been reported as excessively high during this period.  Furthermore, the Veteran's mood disorder (claimed as depression) has been separately rated by the RO in the above noted September 2013 rating decision.  The Veteran has not appealed that rating decision and the assigned disability evaluations (staged ratings).  Otherwise, the Board is precluded from using the same signs and symptoms of the Veteran's service-connected psychiatric disability as the basis for awarding separate disability ratings.  38 C.F.R. § 4.14 (2013).  

The Board also does not find that a higher or separate, compensable rating for cirrhosis has been shown.  Of note, there has been no evidence of dilation of the superficial abdominal veins, the liver definitely enlarged with abdominal distention due to early ascites, or muscle wasting and loss of strength.  Additionally, there has been no showing of portal hypertension and splenomegaly, hepatic encephalopathy, varices or hemorrhage from varices, or portal gastropathy.  As such, a rating to 50 percent, or higher, under the former or revised rating criteria for cirrhosis is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7312 (2000) (prior to July 2, 2001), and 7312 (2013) (from July 2, 2001).  Furthermore, rating cirrhosis as separate sequelae of the service-connected hepatitis is also not warranted as the same signs and symptoms that would warrant a separate, compensable rating for cirrhosis would be the same signs and symptoms the Board has used to grant an increase to 40 percent under 7354.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (Note 1).  

The Board has also considered whether any other diagnostic codes under the old or revised criteria would warrant a higher evaluation.  

Prior to July 2, 2001, a noncompensable evaluation was warranted for an injury of the liver that had healed with no residuals.  However, residual disability was to be rated as peritoneal adhesions under 38 C.F.R. § 4.114, Diagnostic Code 7301.  See 38 C.F.R. § 4.114, Diagnostic Code 7311 (2000).  Ratings for adhesions were to be considered when there was history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain. 38 C.F.R. § 4.114, Diagnostic Code 7301, Note (2000).  While the Veteran has reported right upper quadrant pain there is no evidence of disturbance of motility, actual partial obstruction, or reflex disturbances.  Furthermore, the Board does not find the Veteran's disability picture would warrant, at a minimum, a 10 percent evaluation under Diagnostic Code 7301 for moderate disability with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  As such, a higher evaluation under Diagnostic Code 7301 is not shown.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2000).  

Also, prior to July 2, 2001, a 20 percent evaluation would be warranted for residuals of liver abscess with moderate symptoms and a 30 percent evaluation (the highest available rating) for residuals of liver abscess with severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7313 (2000).  The evidence during the appeal period prior to August 1, 2013 does not reflect that the Veteran has had a liver abscess.  Furthermore, the criteria under Diagnostic Codes 7312 and 7345 more appropriately rate the symptoms of the Veteran's hepatitis C disability.  Thus, a higher rating under Diagnostic Code 7313 would not be warranted.  

With regard to additional diagnostic codes effective July 2, 2001, as noted above, evaluation of the Veteran's disability for adhesions of peritoneum under Diagnostic Code 7301 is not warranted.  Also, chronic liver disease without cirrhosis under Diagnostic Code 7345 is not warranted as the rating code specifically provides for liver disease based on hepatitis C infection.  

For the foregoing reasons, the Board finds for the period prior to October 14, 2004, a rating greater than 10 percent for hepatitis C is not warranted.   However, for the period of October 14, 2004 to July 31, 2013, a 40 percent rating, but no higher, for hepatitis C with cirrhosis is warranted.  (Parenthetically, as noted above, the evidence supports the Veteran's cirrhosis as sequelae of his hepatitis C.  A separate, compensable rating is not warranted in this instance, as the same signs and symptoms that would warrant such a rating were used to increase the Veteran's disability rating for hepatitis C under Diagnostic Code 7354.)  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against any higher rating during these periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

Extra-Schedular Consideration

Consideration has been given by the Board as to whether the schedular evaluations are inadequate; requiring that the RO refer either of the Veteran's claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the analysis must include a discussion of whether the rating criteria adequately address all of the claimant's symptomatology.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  In this regard, the Board does not dispute that the service-connected hepatitis C has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above (i.e. fatigue, malaise, anorexia, weight loss, incapacitating episodes, etc.).  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.


ORDER

Service connection for a cardiovascular disability is denied.  

Entitlement to a rating greater than 10 percent for hepatitis C prior to October 14, 2004, is not warranted.  

Entitlement to a rating of 40 percent for hepatitis C with cirrhosis from October 4, 2004 to July 31, 2013, is granted subject to the laws and regulations governing the payment of the monetary benefits. 


REMAND

Prostate

In a July 2013 disability benefits questionnaire (DBQ), the examiner noted that "Review of the [claims file] provided for this DBQ, does not provide any record of treatment for a prostate infection, BPH . . . .during [the Veteran's] military service."  The examiner also noted that based on his claims file review, post service, a digital rectal examination (DRE) in October 2000 revealed a normal prostate on digital rectal examination.  A later DRE in November 2006 revealed an enlarged prostate with no nodules.  

It was subsequently later noted by the examiner, 

[Claims file] . . . .and other DBQ's reviewed for any record of BHP[,] acute bacterial prostatitis . . . .treated during his years of military service.  None were found.  Based on that information, record of only one incidence of an enlarge prostate, which would not support a diagnosis of benign prostatic hyperplasia, and today's exam, my opinion is that his . . . .benign prostatic hyperplasia did not have [its] clinical onset during his years of military service, nor can [it] be related to his years of service.  

As was noted in the Board's May 2013 remand, the Veteran's STRs reflect a finding in September 1978 of an enlarged prostate and also prostatitis.  Otherwise, post service, a VA mental health physical assessment evaluation in July 2001 revealed a normal prostate in shape and size.  Thereafter, a November 2006 VA treatment note reflected the examiner's clinical finding of an enlarged prostate.  Per review of Virtual VA, a February 2011 active problem list notes hypertrophy (benign) of the prostate without urinary infection.  A January 25, 2012 VA Primary Care Physician's note documents treatment for prostatitis.  The Veteran's medication list includes Terazosin for "prostate and/or blood pressure."  

As the July 2013 VA examiner did not, apparently per his report, see and review the September 1978 STR which noted a finding of an enlarged prostate and/or prostatitis, his opinion does not contain full consideration of the evidence of record.  As such, an addendum opinion should be provided by the examiner following his review of the September 1978 STR.  

It is also important for the VA examiner to address whether the Veteran suffered from a prostate disorder during any time of the appeal period and whether such disability was related to the Veteran's period of service, notwithstanding that the disability may no longer be present.  In addressing the issue of current disability, the United States Court of Appeals for Veteran's Claims (Court) has held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Gastrointestinal Disability, to include GERD

Also noted in the Board's May 2013 remand, in a report of September 2003 VA examination, the examiner commented that the Veteran did not have GERD but possibly "peptic acid syndrome" secondary to arthritis medication but not interferon or depression.  No explanation or rationale was provided for the examiner's opinion.  

An additional report of September 2003 VA examination noted that GERD had not been found either clinically or by diagnostic testing, and that interferon was not known to cause GERD.  

A subsequent report of December 2007 VA examination reflects the examiner's conclusion that the Veteran did have GERD but the disease was not related to hepatitis.  The examiner cited to medical literature in support of his opinion without any further discussion or analysis.  

VA problem lists associated with the Veteran's conditions note, in particular, "stomach function disorder."  

In a July 2013 VA DBQ, the examiner noted the Veteran's history that his symptoms began after taking a large amount of anti-inflammatory medications.  The Veteran reported that he would have a large amount of esophageal burning and would taste the acid in his mouth.  He further reported that as long as he took his medication, his symptoms were alleviated and he had not had issues.  The Veteran also reported to the examiner that he was no longer taking Omeprazole but that the new medication he was taking could be found on his medication list.  The examiner was noted to have reviewed a medication list dated February 11, 2011 which was identified as not containing any medication, to include Omeprazole, utilized to treat GERD.  The examiner ultimately opined that diagnostic tests did not support a diagnosis of GERD or hiatal hernia and medication lists did not include medication to treat GERD.  Therefore, it was less likely that the current complaints of GERD and hiatal hernia were related to military service.   

The Board's review of the claims folders, to include the Veteran's electronic file, reveals medication lists in January 2012, October 2012, and May 2013 which do identify the Veteran as being prescribed Omeprazole by VA.  As the July 2013 VA examiner did not, apparently, see and review the Veteran's most recent VA treatment records contained in Virtual VA, which include the Veteran's use of Omeprazole, his opinion does not contain full consideration of the evidence of record.  As such, an addendum opinion should be provided by the examiner following review of the Veteran's Virtual VA electronic file, to include medication lists noting the Veteran's use of Omeprazole.  

As with the claim for a prostate disorder, above, it is also important for the VA examiner to address whether the Veteran suffered from a GI disorder, to include GERD, during any time of the appeal period and whether such disability was related to the Veteran's period of service, notwithstanding that the disability may no longer be present.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Erectile Dysfunction  

The Veteran's STRs do not reflect any report, diagnosis, or treatment for erectile dysfunction.  Post-service medical evidence reflects a December 1999 VA treatment record in which it was noted that the Veteran was having sexual adverse effects from taking Zoloft for his depression.  An August 2001 VA mental health assessment noted the Veteran's difficulty with keeping an erection secondary to hypertension medication and also antidepressant medication.  

The Board notes that erectile dysfunction can be the result of a number of factors.  These include side effects from selective serotonin reuptake inhibitors (SSRI antidepressants) such as fluoxetine (Prozac), sertraline (Zoloft), paroxetine (Paxil), citalopram (Celexa), and escitalopram (Lexapro).  At the same time, risk factors also include high blood pressure, high cholesterol, smoking, and poorly controlled diabetes.  Drug and alcohol use are additional risk factors for erectile dysfunction.  

In a July 2013 VA disability benefits questionnaire (DBQ), the examiner commented that the Veteran did have erectile dysfunction but the etiology was unknown without further comment.  Furthermore, the examiner also checked the box "Yes" when answering the question of whether the Veteran was able to achieve an erection sufficient for penetration and ejaculation without medication.  In answering yes, the examiner would appear to implying the Veteran did not suffer from erectile dysfunction.  At the same time, however, the examiner also checked the box "Yes" when answering the question as to whether the Veteran was able to achieve an erection sufficient for penetration and ejaculation with medication.  

The examiner's comment regarding the etiology of the Veteran's erectile dysfunction is conclusory and is not found sufficient for the purpose of deciding the Veteran's claim.  The examiner provided no explanation, rationale, or further discussion on the matter of etiology.  The Board may not rely on a medical examiner's conclusory statement if its lack supporting analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that the Board may not assess probative value of a mere conclusion by a medical doctor).  Therefore, an addendum medical opinion should be sought for the purpose of allowing the examiner to provide analysis or rationale for his opinion.  

Peripheral Neuropathy

Of note, in an April 2000 rating decision, the RO granted service connection and assigned a noncompensable rating for peripheral neuropathy of the feet.  While no timely appeal was filed following notice of that decision, additional VA treatment records were later received that were dated within the year following the April 2000 rating decision.  The Board does not find these records, deemed in constructive possession of VA, to be new and material evidence.  38 C.F.R. § 3.156(b)).  Thus, the April 2000 rating decision is considered final.  38 U.S.C. § 7105(b)(1), (c).  

In a statement received on July 21, 2000, the Veteran sought an increase in his combined disability rating, then established as 10 percent for service-connected hepatitis C and for bilateral peripheral neuropathy.  Thereafter, in October 2000, the Veteran specifically sought an increased rating solely for his bilateral peripheral neuropathy.  In June 2001 and October 2001 rating decisions, the Veteran's noncompensable disability ratings for peripheral neuropathy were continued.  In November 2001, the Veteran filed an NOD to the adverse rating and later perfected his appeal.  Subsequently, in a January 2004 rating decision, the RO assigned separate 10 percent disability ratings for the Veteran's peripheral neuropathy of the right foot and for the left foot.  The award was effective July 9, 2001.  

The RO has rated the Veteran's bilateral lower extremity disabilities for sciatica, specifically, Diagnostic Code 8620.  Diagnostic Code 8620, along with Diagnostic Code 8720, addresses the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720.  The Board also notes that in a July 2013 VA disability benefits questionnaire (DBQ), the VA examiner identified the musculocutaneous (superficial peroneal) nerve as being impaired and not the Veteran's sciatic nerve.  The musculocutaneous nerve is rated under Diagnostic Code 8522.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622 (neuritis), and 8722 (neuralgia).  

The Veteran has consistently complained of pain, numbness, and tingling in his feet and toes.  He has also described pain in his lower legs as a being a hot, burning pain that is worse with activity.  At his June 2003 hearing, the Veteran reported that he took breaks at work secondary to pain in his feet and that he had problems with prolonged standing or walking.  

Clinical testing on VA examination of the Veteran's lower extremities has shown, at best, a mild decrease in sensation.  Otherwise, motor testing has been normal without atrophy or muscle loss.  In particular, the Veteran underwent a VA neurological examination in March 2004.  The physician commented that the Veteran could easily sit, rise from a chair without struggling, and squat to the floor on his toes and rise without struggling or assistance.  An October 2004 VA neurosurgery consult report identified that the Veteran's examination was normal except for mildly diminished pinprick on the left lower extremity.  A magnetic resonance imaging (MRI) scan at that time reportedly showed no compression of the spinal nerves.  

In a January 2010 SSA examination report, the examiner commented that strength, sensation, and vibration were intact in the Veteran's lower extremities.  The Veteran's gait was reported normal; he could heel/toe tandem walk; and he could hop, squat and recover from a squat.  The examiner also reported that the Veteran got on and off the examination table with ease.  

With regard to diagnostic testing, an October 2003 nerve conduction study (NCS)/electromyography (EMG) revealed peripheral neuropathy of the lower extremities.  In July 2004 an NCS of the right lower extremity was noted to reveal mild neuropathy.  In December 2007, diagnostic testing of the lower extremities revealed early demyelinating sensory motor polyneuropathy.  

More recently, in a July 2013 VA DBQ, the examiner commented that the etiology of the Veteran's peripheral neuropathy was multi-factoral.  He identified it as being secondary to a low back disability and hepatitis C (both service-connected disabilities) as well as nonservice-connected diabetes mellitus.  The examiner identified the Veteran as not having constant pain in the lower extremities but intermittent pain, along with paresthesias and numbness which was mild in degree.  As noted above, the examiner did not find the sciatic nerve impaired but instead the musculocutaneous (superficial peroneal) nerve.  He described the impairment as mild incomplete paralysis.  With regard to the functional impact of the Veteran's service-connected disability, the examiner commented, 

Pain and weakness in [the Veteran's] lower legs affects his ability to remain on his feet for long periods of time, walk distances more than 100 yards at a time, walk at a normal or average pace, and run.  The burning and tingling in his feet, after sitting for an undefined period of time, prohibit him from sitting all day.  

The Board notes that the clinical and diagnostic test findings conflict with the Veteran's complaints of burning, debilitating pain in his lower extremities which reportedly causes significant functional loss.  In this case, the VA examiner in July 2013 described the Veteran's symptoms as mild and the degree of incomplete paralysis as mild.  However, in describing the Veteran's functional loss due to the lower extremity peripheral neuropathy, the examiner described a disability picture more severe than mild.  As such, the examiner's findings with regard to the Veteran's peripheral neuropathy are inconsistent.  A medical examination report is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl, 21 Vet. App. at 123.  A medical examination report must also contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, the Board finds that an addendum medical opinion should be sought for the purpose of allowing the examiner to explain or further discuss the discrepancy in his clinical findings, as referenced above.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's available VA treatment records dated since May 2013 and associate these records with the claims folders.  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran's paper and electronic claims folders should be referred back to the VA examiner who provided the medical opinions associated with July 2013 DBQs for an enlarged prostate, gastrointestinal disability to include GERD, erectile dysfunction, and peripheral neuropathy of the lower extremities.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

Prostate

The examiner should again review the Veteran's service treatment records, particular, the September 1978 STR which notes a finding of an enlarged prostate and also prostatitis.  The examiner should consider these records, along with the other evidence of record (to include that associated with the Veteran's Virtual VA file.  (Of note, a VA mental health physical assessment evaluation in July 2001 revealed a normal prostate in shape and size.  A November 2006 VA treatment note reflected the examiner's clinical finding of an enlarged prostate.  A February 2011 active problem list notes hypertrophy (benign) of the prostate without urinary infection.  A January 25, 2012 VA Primary Care Physician's note documents treatment for prostatitis.  The Veteran's medication list includes Terazosin for "prostate and/or blood pressure.")

Following a review of the medial evidence, the examiner should provide an addendum opinion as to whether it is at least as likely as not that any prostate disorder (BPH, prostatitis, etc.) had its onset during the Veteran's period of service or is otherwise related to service.  The opinion should also take into consideration whether any prostate disorder shown after service, while it may have later resolved, was related to the Veteran's period of active service.  (NOTE:  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).)  

The examiner must provide a thorough explanation for any answer provided.  If the examiner determines that he cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

GI to include GERD

The examiner should review the Veteran's VA treatment records associated with the Veteran's Virtual VA file.  In particular, the examiner should consider the Veteran's medication lists from January 2012, October 2012, and May 2013 which do identify the Veteran as being prescribed Omeprazole by VA.  (The examiner should also consider the report of September 2003 VA examination in which the examiner commented that the Veteran did not have GERD but possibly "peptic acid syndrome" secondary to arthritis medication, and VA problem lists associated with the Veteran's conditions which note, in particular, "stomach function disorder.")  

Following a review of the medial evidence, the examiner should provide an addendum opine as to whether it is at least as likely as not that the Veteran has a gastrointestinal disability, to include GERD or stomach function disorder/peptic acid syndrome (or any other gastrointestinal disability), that had its onset during the Veteran's period of service or is otherwise related to service.  The opinion should also take into consideration whether any gastrointestinal disability, to include GERD or stomach function disorder/peptic acid syndrome diagnosed during the appeal period, while it may have later resolved, was related to the Veteran's period of active service.  (NOTE:  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).)  

The examiner must provide a thorough explanation for any answer provided.  If the examiner determines that he cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Erectile Dysfunction

The examiner should provide a thorough explanation as to why the etiology of the Veteran's erectile dysfunction is unknown and not otherwise related to any service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (an examination report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions).  

If the examiner determines that he cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

Peripheral Neuropathy

The examiner should comment on whether the Veteran's reported complaints, as noted in the July 2013 DBQ, are consistent with the history of clinical and/or diagnostic test findings associated with the claims folders.  

In doing so, the examiner should provide an explanation for his reporting of the Veteran's symptoms of peripheral neuropathy as "mild" and the degree of incomplete paralysis of the lower extremities as "mild", while also reporting a disability picture more severe than mild when describing the Veteran's functional loss due to the lower extremity peripheral neuropathy.  [See question #16 on page 10 of the examination report-"Pain and weakness in his lower legs affects his ability to remain on his feet for long periods of time, walk distances more than 100 yards at a time, walk at a normal or average pace, and run.  The burning and tingling in his feet, after sitting for an undefined period of time, prohibit him from sitting all day."]  

If the examiner determines that he cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined 

3.  If the VA examiner who provided the medical opinions in the July 2013 VA DBQs is not available to provide another opinion, make arrangements for the Veteran to be re-examined and the examiner should be asked to provide the requested the opinions.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues for service connection for an enlarged prostate, for a GI disability to include GERD, for erectile dysfunction, as well as for an increased rating for peripheral neuropathy of the lower extremities.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


